Dismissed and Memorandum Opinion filed August 10, 2006







Dismissed
and Memorandum Opinion filed August 10, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-01155-CV
____________
 
B. JOE THOMSON, Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On Appeal from the 127th District
Court
Harris County, Texas
Trial Court Cause No.
02-31779
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed September 24, 2004.  The clerk=s record was filed on January 20,
2005.  The reporter=s record was filed November 18, 2005.  Appellant=s brief was originally due December
19, 2005.  Appellant has been give four extensions of time to file his brief. 
On July
20, 2006, this Court issued an order stating that unless appellant submitted
his brief on or before July 31, 3006, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).




Appellant=s responses demonstrate no reasonable
explanation for failure to timely file his brief.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
10, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.